IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF B.M.G.                : No. 106 WAL 2016
                                         :
                                         :
PETITION OF: M.L.D., MOTHER              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN RE: ADOPTION OF S.T.G.                : No. 107 WAL 2016
                                         :
                                         :
PETITION OF: M.L.D., MOTHER              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.